PER CURIAM.
We reverse the trial court’s imposition of a probation condition permitting appellant to perform community service in lieu of costs of supervision and remand with direction to strike said condition. See Royster v. State, 657 So.2d 36 (Fla. 4th DCA 1995).
There being no statutory basis recited in the record for the trial court’s assessment of $5.00, we also reverse same and direct it be stricken on remand. See Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994).
GLICKSTEIN, FARMER and PARIENTE, JJ., concur.